Order entered October 19, 2020




                                      In The
                              Court of Appeals
                       Fifth District of Texas at Dallas

                               No. 05-20-00191-CV

 FIELDALE FARMS CORPORATION, OZARK MOUNTAIN POULTRY,
   INC., AND HOUSE OF RAEFORD FARMS, INC., Appellants/Cross-
                          Appellees

                                         V.

          SOMMA FOOD GROUP, LLC, Appellee/Cross-Appellant

                On Appeal from the 14th Judicial District Court
                            Dallas County, Texas
                     Trial Court Cause No. DC-17-00698

                                     ORDER

      Each party in this appeal, including appellee/cross-appellant SOMMA Food

Group, LLC, filed an appellant’s opening brief. Because local rule 5 provides that

in a civil appeal in which a cross-appeal has been filed the brief to be filed by the

appellee is a combined appellee’s and cross-appellant’s brief, we struck SOMMA’s

opening brief on October 7, 2020 and ordered SOMMA to file a combined

responsive and cross-appellant’s brief no later than November 20, 2020.
      By motion filed October 12, 2020, the parties jointly request we reinstate

SOMMA’s brief and set the deadlines, as agreed to by the parties, for the

remaining briefs to be filed. The parties note that numerous claims were asserted

against each other in the trial court, and “[t]he trial court entered a final judgment

in which all parties were the subject of an adverse judgment.” The parties further

note that each party filed a notice of appeal. They explain that, “[b]ecause it was

not clear which of the parties was a ‘cross-appellant’ as opposed to an ‘appellant,’

and because those designations might ultimately prove confusing to this Court,

given the various claims among the parties, the parties agreed that their respective

briefs would be filed in unison - all appellants’ briefs together, then all appellees’

briefs, and then all reply briefs.”

      We DENY the motion. Although all parties may have been the subject of

“an adverse judgment,” SOMMA and appellant House of Raeford Farms, Inc.

(“HORF”) also prevailed on some of their claims and were awarded monetary

damages. Accordingly, we REALIGN HORF as an appellee/cross-appellant. The

appeal shall now proceed under the style “Fieldale Farms Corporation and Ozark

Mountain Poultry v. SOMMA Food Group, LLC and House of Raeford Farms,

Inc.” In accordance with local rule 5, we STRIKE HORF’s opening brief and

ORDER HORF to file a combined appellee’s and cross-appellant’s brief.
        Based on the issues raised in Fieldale Farms Corporation’s brief, Ozark

Mountain Poultry, Inc.’s brief, and HORF’s stricken brief, we SET the briefing

schedule as follows:

        •The deadline for filing SOMMA’s and HORF’s combined responsive
        and cross-appellants’ briefs is November 20, 2020;

        •The deadline for filing Ozark’s combined reply brief and cross-
        appellee’s brief and Fieldale’s reply brief, or combined reply brief and
        cross-appellee’s brief if applicable based on the issues raised in
        SOMMA’s brief, is December 21, 2020; and,

        •The deadline for filing SOMMA’s and HORF’s cross-appellant’s
        reply briefs is January 11, 2021.

We recognize HORF asserted cross-issues against SOMMA, and it appears

SOMMA may assert cross-issues against HORF. Accordingly, we ORDER any

cross-appellee’s briefs between SOMMA and HORF be filed by December 21,

2020.

                                               /s/   BILL WHITEHILL
                                                     JUSTICE